DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 29 September 2020.
Claims 1-12 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2019 has been considered by the examiner and an initialed copy of the IDS is hereby attached.  
	
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 30 September 2019. It is noted, however, that applicant has not filed a certified copy of the JP2019-180637 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Villa (US PG Pub. 2019/0340937, hereinafter "Villa").
Regarding claim 1, Villa discloses a control device configured to control an unmanned aerial vehicle (UAV) (See Villa Fig. 1 and 2, VTOL aircraft 220), the control device comprising: at least one memory configured to store computer program code (See at least Villa, Fig. 2 and Fig. 3, computing environment 200, data processing module 310, and ¶55); and 
at least one processor configured to access the at least one memory and operate according to the computer program code, the computer program code comprising (See at least Villa, Fig. 2 and Fig. 3, computing environment 200, data processing module 310, and ¶55); 
acquisition code configured to cause the at least one processor to acquire an allowable noise level (see at least Villa “¶33 “predetermined acceptable noise levels between the first hub and second hub”) identified on the basis of at least one of a time when the UAV is flying, an altitude at which the UAV is flying, an area where the UAV is flying, and weather in an airspace in which the UAV is flying (See at least Villa, ¶38  “The route selection module 320 calculates a noise profile for each candidate route based on the noise generated by the VTOL aircraft 220 and other predicted noise sources along the candidate route (e.g., other VTOL aircraft 220, typical noise levels in the area at that time, etc.) as well as the pre-determined acceptable noise level in areas within a threshold distance of the candidate route. If the route selection module 320 determines that a noise profile exceeds a threshold level at any point along a candidate route, the route selection module 320 discards the candidate route as a possible option for the transport service. And ¶47 The data processing module 310 accesses 530 map data of a geographic region including the first hub and the second hub. Map data for a VTOL aircraft 220 may include data indicative of topology, buildings, flight envelope constraints, and acceptable noise levels or noise constraints. The map data may also be indicative of dynamic real-time information such as current weather in the area, localized weather, current noise levels, ambient noise level, air traffic, etc. Map data may also utilize previous weather, noise, and air traffic data for predictive purposes.); and 
control code configured to cause the at least one processor to control flight of the UAV on the basis of the allowable noise level (See at least Villa routes are based on predetermined acceptable noise in an area, other paragraphs discuss the control of the flight e.g.  ¶25 “A VTOL aircraft 220 may be controlled by a human pilot (inside the vehicle or on the ground) or it may be autonomous.”  ¶23 “.The transport network coordination system 215 determines a route for transport services by a VTOL aircraft 220 from a first hub to a second hub and provides routing information to the VTOL aircraft 220, including what time to leave a first hub, which hub to fly to after departure, way points along the route, how long to spend charging before departure from the first hub or upon arrival at the second hub, and the identity of individuals to carry. The network coordination system 215 can determine the route based at least partly on an optimization process. The transport network coordination system 215 may also direct certain VTOL aircraft 220 to fly between hubs without riders to improve fleet distribution (referred to as “deadheading”).
The examiner notes while Villa discloses the VTOL aircraft and determining the route on the basis of the acceptable noise in the area, Villa does not explicitly state that the UAV is controlled based on the route determined.   However, Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control the UAV based on the determined route as taught by Villa to maintain noise levels at the acceptable levels.  
Regarding claim 2, Villa discloses the control device according to claim 1, wherein the control code is further configured to cause the at least one processor to control the flight of the UAV in accordance with a comparison result between the allowable noise level and a level of noise generated by the flight of the UAV (see at least ¶38 “The route selection module 320 calculates a noise profile for each candidate route based on the noise generated by the VTOL aircraft 220 and other predicted noise sources along the candidate route (e.g., other VTOL aircraft 220, typical noise levels in the area at that time, etc.) as well as the pre-determined acceptable noise level in areas within a threshold distance of the candidate route. If the route selection module 320 determines that a noise profile exceeds a threshold level at any point along a candidate route, the route selection module 320 discards the candidate route as a possible option for the transport service.”)
Regarding claim 3, Villa discloses the control device according to claim 1, wherein the UAV is configured to transport an article, and the control code is further configured to cause the at least one processor to control the UAV such that an article transfer method is varied in accordance with the allowable noise level at a time of transferring the article (see at least Villa ¶17 “At the center of the wingspan is a fuselage 125 with a passenger compartment that may be used to transport passengers and/or cargo.”)  
Regarding claim 6 Villa discloses the control device according to claim 1, wherein the UAV includes a propulsor configured to generate propulsion force, and the control code is further configured to cause the at least one processor to perform drive control of the propulsor on the basis of the allowable noise level during the flight of the UAV (see at least Villa ¶48 which teaches optimizing route including airspeed and altitude based on acceptable noise levels and operational noise levels).
Regarding claim 9, Villa discloses the control device according to claim 1, wherein the UAV includes a propulsor configured to generate vertical propulsion force, and the control code is further configured to cause the at least one processor to control a flight altitude of the UAV by controlling the propulsor on the basis of the allowable noise level during the flight of the UAV (See at least Villa, ¶48 “For example, for a given speed or engine power level, RPM, ambient moisture/temperature, and a given altitude, the noise profile may determine the estimated noise impact to the geographic area on the ground, surrounding buildings, hubs, and adjacent air vehicles. Additionally or alternatively, the noise profile may receive as input an operational noise level for the VTOL aircraft 220 (the level being selected based on meeting a maximum noise impact), and the noise profile can provide a performance level (including airspeed, altitude, passenger capacity, etc.) that can be used to optimize the routing.”). 
Claims 11 and 12 are rejected under the same rationale, mutatis mutandis,
as claim 1, above.
Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Villa in view of Schmalzried et al. (US PG Pub. 2019/0375504, hereinafter "Schmalzried") .
Regarding claims 4 and 5, Villa discloses the control device according to claim 3, but does not disclose wherein the processor is configured to control the UAV to lower the article while making the UAV hover for the transferring of the article or wherein the control code is further configured to cause the at least one processor to control the UAV to land for the transferring of the article.
Schmalzried teaches wherein the processor is configured to control the UAV to lower the article while making the UAV hover for the transferring of the article (See at least Schmalzried ¶7 “The UAV includes a retractable tether. A payload coupling apparatus is coupled to a distal end of the tether and the UAV is coupled to a proximate end of the tether. The tether may be extended or retracted by a winch system of the UAV such that the payload coupling apparatus is lowered down away from the UAV or raised up towards the UAV” .and ¶42 “The UAV may hover and pass over the loading structure and so long as the tether extended below the UAV is within a predetermined range, the tether guide will direct or steer the tether such that the payload coupling apparatuses arrives at the target location, rather than the UAV having to land at a precise location with a precise orientation”) or wherein the control code is further configured to cause the at least one processor to control the UAV to land for the transferring of the article (See at least Schmalzried ¶ 43 “While landing on the platform is not required, the payload loading system more easily locates the payload coupling apparatus at the target location if the UAV does land on a landing platform of the loading structure, for example. The landing platform may provide the means for the UAV to complete a variety of other tasks such as recharging or replacing batteries and uploading or downloading information from a network, among other possibilities, when the UAV lands.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Villa with the teaching of Schmalzried to deliver the cargo either by hovering and lowering the item or by landing because as Schmalzried teaches it is a choice based on whether other tasks such as recharging or replacing batteries are needed or if the ease of pick up or drop off that does not require the space or precision of landing (see Schmalzried ¶41 and ¶43)
Claim(s) 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Villa in view of Canli et al. (US PG Pub2020/0283142, hereinafter "Canli"). 
Regarding claim 7, Villa discloses the control device according to claim 6, wherein the UAV further includes a fixed wing, but Villa does not disclose that the control code is further configured to cause the at least one processor to perform the drive control such that the driving of the propulsor is stopped and the UAV glides with the fixed wing 
Canli teaches control code is further configured to cause the at least one processor to perform the drive control such that the driving of the propulsor is stopped and the UAV glides with the fixed wing (see at least Canli ¶126 “As a result, the vehicle maintains its position for a long time and it operates remaining in the air for 24 to 48 hours. The front propeller (3) and the rear propeller (4) of the vehicle suspended in the air operate idle”. Abstract “fly with fixed wings and stay in the air silently for a long time by means of a balloon inflated behind it.” And Claim 3, the mono block hybrid engine operates the engine group with an internal combustion engine during a lift off and when the autonomous unmanned aerial vehicle is operated in a friendly zone, and the mono block hybrid engine operates with electricity without noise in a mission area.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Villa with Canli because as Canli teaches, stopping the propulsor reduces noise.  
Regarding claim 8, Villa discloses the control device according to claim 6, wherein the propulsor includes a plurality of rotary wings  but does not disclose the control code is further configured to cause the at least one processor to perform the drive control such that at least one of the plurality of rotary wings is stopped. 
Canli discloses the control code is further configured to cause the at least one processor to perform the drive control such that at least one of the plurality of rotary wings is stopped (see at least Canli ¶126 “As a result, the vehicle maintains its position for a long time and it operates remaining in the air for 24 to 48 hours. The front propeller (3) and the rear propeller (4) of the vehicle suspended in the air operate idle”. Abstract “fly with fixed wings and stay in the air silently for a long time by means of a balloon inflated behind it.” And Claim 3, the mono block hybrid engine operates the engine group with an internal combustion engine during a lift off and when the autonomous unmanned aerial vehicle is operated in a friendly zone, and the mono block hybrid engine operates with electricity without noise in a mission area.)
Regarding claim 10, Villa discloses the control device according to claim 1, wherein the UAV includes a rotary wing but does not disclose the UAV includes both an internal combustion engine, and a battery, and the control code is further configured to cause the at least one processor to control the flight of the UAV by selecting, as a power source to drive the rotary wing, either one of power supplied by a driving of the internal combustion engine and power supplied from the battery, in a state where the driving of the internal combustion engine is stopped, in accordance with the allowable noise level during the flight of the UAV .
Canli discloses the UAV includes both an internal combustion engine, and a battery, and the control code is further configured to cause the at least one processor to control the flight of the UAV by selecting, as a power source to drive the rotary wing, either one of power supplied by a driving of the internal combustion engine and power supplied from the battery, in a state where the driving of the internal combustion engine is stopped, in accordance with the allowable noise level during the flight of the UAV. (see at least Canli Claim 3, the mono block hybrid engine operates the engine group with an internal combustion engine during a lift off and when the autonomous unmanned aerial vehicle is operated in a friendly zone, and the mono block hybrid engine operates with electricity without noise in a mission area.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Villa with Canli because as Canli teaches, stopping the internal combustion engine reduces noise.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Snider (US PG Pub 2020/0391879) and Beaurepaire et al. (US PG Pub. 2021/0012669) disclose determining acceptable noise levels and controls the UAV accordingly.    Snider also includes a internal combustion engine and battery power.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.A./Examiner, Art Unit 3662  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662